      6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 1 of 24



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

ALEXIS STOKES, ET AL.,                            )
                                                  )
                        Plaintiffs,               )
vs.                                               )                   NO. CIV-17-0186-JH
                                                  )
UNITED STATES OF AMERICA ex rel.                  )
INDIAN HEALTH SERVICE, ET AL.,                    )
                                                  )
                        Defendant.                )

                                              ORDER

       Plaintiffs filed this action against the United States under the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. §§ 2671-80. They allege that employees of the Chickasaw

Nation Medical Center (“CNMC”), a federally supported health center, committed

negligence during the labor and birth of Alexis and Taylor Stokes’s son, Baby Boy D.S.

causing irreversible brain damage.         A non-jury trial was held on September 17-21 and

October 16-19. Having considered the testimony and evidence offered both during trial

and submitted for review, the court makes the following findings and conclusion.

       Alexis Stokes was admitted to CNMC for induction of labor at 9 p.m. on May 15,

2016. Her pregnancy to that point had been without complication. Pursuant to doctor’s

orders,1 Pitocin was started at 6:18 a.m. the next day, 2 May 16, to increase Mrs. Stokes’s



       1
         The court will refer to these as “doctor’s orders,” although some of the orders governing
the care of Mrs. Stokes and related to the use of Pitocin were placed by Ashley Curtis, a certified
nurse midwife, in addition to those entered by Frank Nwanko, M.D. The orders were essentially
indistinguishable.
       2
           The drug is used to stimulate both the number and quality of the patient’s contractions.
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 2 of 24



contractions. The physician’s order for Pitocin required the attending nurse to increase the

amount of Pitocin or decrease it depending on the fetus’ ability to tolerate the drug. Uterine

contractions restrict the flow of blood and oxygen to the fetus. If too strong and/or too

frequent they can cause fetal distress. An electronic fetal monitor (“EFM”) was used to

monitor the fetus’ heart rate (“FHR”). An Intrauterine Pressure Catheter (“IUP”), placed

in Mrs. Stokes’s uterus, measured the strength (peak pressure) of her contractions, their

frequency, their length, and the resting uterine pressure between successive contractions,

also referred to as “resting tone.” The fetal heart rate and the uterine activity were

displayed on the same computer strip, printed at bedside in Mrs. Stokes’s room. A digital

image of the strip was available at any of the computer monitors in the labor and delivery

area of CNMC, including a central monitor at the front of the nursing unit.

       When labor started the fetal heart strip pattern indicated Baby Stokes was healthy

and well-oxygenated. The fetus’s heart rate (beats per minute) plus accelerations or

decelerations of the heart rate are considered when determining the fetus’s condition. Fetal

heart rate strips fall within one of three categories: Category 1 is considered to be a normal

heart rate, Category 2 can be reassuring or nonreassuring and Category 3 indicates fetal

distress. Variabilities or fluctuation in the fetal heart rate and accelerations are signs that

the baby is well-oxygenated. A decrease in variability (minimal or lack of variability) and

late decelerations3 are concerning. Recurrent (occurring with more than 50 percent of the



       3
         A late deceleration begins after the start of a contraction, reaches its lowest point after
the contraction peaks and returns to baseline after the contraction has completed.

                                                 2
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 3 of 24



contractions) decelerations combined with minimal or no variability in the fetal heart rate

are signs of a Category III strip. Once that point is reached, the baby’s hypoxic (lack of

oxygen) condition must be corrected in utero or the fetus must be delivered. No one

disagrees that Baby Stokes was well oxygenated when labor began or that that the strip

became a Category 2 around 1:15 a.m. on Tuesday morning. The disagreement is whether

and when it became a nonreassuring Category 2 strip and when or if it became a Category

3 strip.

       Mrs. Stokes’s labor progressed through the day on Monday with the Pitocin being

administered in accordance with the doctor’s orders. The Pitocin was to be decreased if

the resting tone between contractions was less than a minute or the pressure measured by

the IUP exceeded 30 millimeters of mercury for more than ten minutes after confirmation

by either manual palpation or verifying the IUP placement and reading. Increases were

subject to fetal tolerance, which meant a reassuring FHR, no more than five contractions

in a ten minute window and at least one minute of resting tone between contractions. If

there were persistent FHR decelerations or there was a FHR deceleration below 90 beats

per minute that lasted longer than one minute the Pitocin was to be stopped and the provider

(either the doctor or certified nurse midwife on call) called immediately. Plaintiff’s Exhibit

1, p. 590.4 Terbutaline was to be administered to relax the uterus and slow/stop the

contractions if the FHR was below 90 for more than a minute.




       4
        Page references are to the CM/ECF document and page number or to the Trial Exhibit
and Bates number.
                                              3
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 4 of 24



       Tamara Daniel became Mrs. Stokes’s assigned nurse at 8 p.m. Monday evening.5

Prior to that time the nurse assigned to Mrs. Stokes had regulated the Pitocin in accordance

with the doctor’s orders. However, beginning around 9:50 Monday evening, due to

abnormal contractions -- the resting tone between contractions exceeded 30 millimeters of

mercury and at times the interval between them was less than a minute -- Nurse Daniel

repeatedly failed to comply with the orders. She did not decrease or stop the Pitocin and

she failed to contact the provider (the doctor or certified midwife on call). Instead she

increased the level of Pitocin twice.

       Baby Stokes tolerated the contractions until approximately 1:19 a.m. Tuesday

morning. At that time there were significant decelerations in his heart rate.6 While the nurse

decreased the Pitocin and took other intrauterine resuscitative measures,7 she failed to turn

off the Pitocin, give Mrs. Stokes Terbutaline or call the provider. From that point his

condition, as reflected by the FHR strip, was concerning. The strip deteriorated to a

nonreassuring category 2.8 It had minimal variability, at times the heart rate was excessive


       5
       During the shift change, the nurse who had previously been assigned to Mrs. Stokes, told
Nurse Daniels that Mrs. Stokes was sensitive to Pitocin.
       6
           Dr. Hankins, one of plaintiff’s experts who is board certified in obstetrics and gynecology,
testified that the decelerations were significant because of their duration and the depth to which
they fell.
       7
         These are procedures designed to resuscitate the baby while he or she is still in utero and
include decreasing the Pitocin, a maternal position change, and proving the mother with an IV
fluid bolus and oxygen.
       8
         Dr. Hankins testified that at 1:50 the fetus was “not hypoxic or acidemic, or certainly, if
it has been hypoxic, it has only been transient and not enough to lead to acidemia.” Doc. #183,
p. 31.

                                                  4
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 5 of 24



or tachycardic and there were recurrent late decelerations. However, neither the midwife

nor the doctor was contacted or alerted. By at least 2:40 a.m. the fetal heart rate strip was

a Category 3 or, as referred to by several of the experts, sinuosoidal.

       The bedside nurse, Tamara Daniel, contacted the certified midwife at 2:50 a.m.

Nurse Daniel testified that she was concerned about the infant’s heart rate. Looking at the

FTR strip, she stated she could not verify the baseline and did not know “if these are true

variable, if that’s accelerations.” Court Exhibit 1. The midwife was just told that they

were ready for her in the labor room. When she arrived, she was not informed about the

fetal heart tones. After the mother had pushed a couple of times, the midwife realized it

was not effective. She called the physician, Dr. Frow, as she was concerned whether Mrs.

Stokes, because of exhaustion, would be able to deliver the baby. Dr. Frow arrived around

3:15. He reviewed only a small segment of the strip and relied on the nurse’s report that

the fetus’ heart tones had been normal. He examined Mrs. Stokes and then performed a

vacuum-assisted delivery.

       Baby Stokes was born at 3:43 a.m. He was placed on Mrs. Stokes’s chest but was

quickly removed. Dr. Frow explained to Mr. and Mrs. Stokes that the baby was stunned

but fine. A little later another member of the medical team told Mrs. Stokes that that the

baby’s heart rate was reasonable and he was going to be okay but required oxygen.

       At birth Baby Stokes was not breathing and was flaccid with a heart rate of about

42 beats per minute. He was placed on a heater and given oxygen by an Ambu bag. His

heart rate increased. A code blue was called nine minutes after birth and the baby was

intubated by a CNMC emergency room physician, Dr. Gearhart. He used a 3.0 diameter

                                              5
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 6 of 24



intubation tube. When the baby’s oxygen saturation levels remained low, a certified

respiratory nurse anesthetist replaced the tube with a 4.0 mm tube. Baby Stokes’s oxygen

saturations levels then increased. Dr. Balogun, a pediatrician, arrived in the delivery room

around 4:10 and a few minutes later Baby Stokes was moved to the hospital nursery. He

was placed on a ventilator but continued to be nonresponsive.

       Dr. Balogun contacted Dr. Bailey, a neonatologist at Children’s Hospital, part of the

University of Oklahoma College of Medicine, at 4:30 a.m. regarding transferring Baby

Stokes to Children’s Hospital. CNMC did not have the capability to provide the infant

with the care he required. Children’s transport team was picking up another infant at the

time but was to proceed to CNMC once that assignment was completed.9 Dr. Balogun

began treating Baby Stokes as instructed by Dr. Bailey, including passively cooling the

infant. While they were waiting for the transport team, Drs. Balogun and Bailey spoke

again. They agreed that because of his dire condition Dr. Balogun should discuss with

Mrs. Stokes having Baby Stokes remain at CNMC where she would have the opportunity

to hold him. If the baby was transported he would be separated from his parents and it was

uncertain whether the physicians at Childrens would be able to preserve his life. Dr.

Balogun indicated she wanted to try and verify the severity of the baby’s condition by

further testing. She stated she would talk to Mrs. Stokes and would call Dr. Bailey back.

At that point the team was on its way to CNMC. Dr. Balogun called Dr. Bailey again at

6:20 and related that the baby’s current condition, based on the second lab results, had not


       9
           Because of weather conditions the team had to drive rather than use its helicopter.

                                                  6
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 7 of 24



improved. Dr. Balogun decided the baby should not be transported and Dr. Bailey said she

agreed with that decision. The transport team was advised to return.

       Dr. Balogun then spoke with Mr. and Mrs. Stokes and informed them that because

of the baby’s poor prognosis CNMC had decided he should not be transported. At that

time, they were in the nursery with Baby Stokes. They had first learned something was

wrong when a nurse came into the delivery room with papers for them to sign authorizing

the baby’s transfer to Children’s Hospital. When the nurse realized the parents were

unaware of his condition she left the room and went to find Dr. Balogun. She could not

locate the pediatrician, so she returned to Mrs. Stokes’s room and took her in a wheelchair,

along with Mr. Stokes, to the nursery to see the infant. That was where Dr. Balogun

approached the family to discuss the infant’s prognosis and inform them about CNMC’s

decision not to transfer the baby.

       Mrs. Stokes told Dr. Balogun that they wanted the baby transported to Childrens.

A phone call was arranged with Dr. Bailey, who explained to Mrs. Stokes that she agreed

with Dr. Balogun’s concerns. She stated that she was worried about the outcome even with

treatment but was willing to do whatever the family wanted. Dr. Bailey reiterated that her

major concern was separating Mrs. Stokes from her baby because of his condition. The

CNMC staff worked to discharge Mrs. Stokes quickly so she and Mr. Stokes could join

Baby Stokes in Oklahoma City. Baby Stokes was picked up by the transport team in Ada

and admitted to Childrens Hospital on May 17th. He was discharged from the hospital on

July 5, 2016.



                                             7
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 8 of 24



       Baby Stokes is severely disabled. He can do partial rolls (roll side to back and back

to side) but cannot roll over completely. He is not expected to crawl or walk. He can, if

facilitated, bring his head up and hold it for as long as a minute, but he cannot do it

independently or consistently. He cannot speak. While he has repeated sounds, the

verbalizations are not consistent. Baby Stokes is tube fed.         He has made responses,

possibly to changes in light, but has been diagnosed as cortically blind. He has activated a

toy with his left leg. The evidence did not demonstrate, though, that any of Baby Stokes’s

behavior occurred consistently or could be considered volitional.10 On cross examination,

Dr. Kornberg, one of plaintiffs’ experts, admitted that during his examination of Baby

Stokes he neither saw any indication that the child had the ability to fixate visually nor did

he observe any intentional movements.

       During the two years after his initial release from Childrens Hospital, Baby Stokes

had only one brief hospital stay for pneumonia in November 2016.11 However, beginning

in May 2018, he had four sequential hospital admissions for respiratory illnesses. From

May 19-June 14, 2018, and from July 31 to August 20, 2018, he was hospitalized because

of bacterial pneumonia. From August 30 to September 3 he was hospitalized because of

aspirational pneumonia. Baby Stokes was readmitted to Childrens on September 26, 2018,

where he was being treated for bacterial pneumonia. During the second week of trial he




       10
          According to defense expert Jerry Tomasovic,M.D., for movement to be volitional, it
must be consistent.
       11
         The medical personnel agreed that Mr. and Mrs. Stokes have provided excellent care for
Baby Stokes.
                                              8
     6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 9 of 24



was being slowly weaned from a ventilator and was scheduled for surgery for a

tonsillectomy as a possible way to avoid the need for a tracheostomy. Some gains did

result, though, from the hospitalizations. Baby Stokes’s feeding tube was changed,

resulting in a significant weight increase, his seizure medication was reduced, and the

doctors discovered he was anemic and corrected the deficiency.

       To recover from the government under the FTCA, a plaintiff must establish that the

injury at issue was “‘caused by the negligent or wrongful act or omission of any employee

of the Government ... under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or

omission occurred.’” Gallardo v. United States, 752 F.3d 865, 870 (10th Cir. 2014)

(quoting Harvey v. United States, 685 F.3d 939, 947 (10th Cir.2012)). It is undisputed

that the CNMC employees involved in the care and treatment of Alexis and Baby Stokes

are considered to be federal employees for purposes of the FTCA.

       The FTCA requires the court in this case to apply Oklahoma state law “to resolve

questions of substantive liability.”     Id. (internal quotation marks omitted).        Under

Oklahoma law medical malpractice claims are treated like a negligence action. “The

elements of a medical malpractice action are “(1) a duty of care owed by the defendant to

the plaintiff,12 (2) a breach of that duty, (3) an injury, and (4) causation.” Jennings v.

Badgett, 230 P.3d 861, 865 (Okla. 2010). The main element at issue here is that of



       12
          In Oklahoma “[t]he standard of care required of those engaging in the practice of the
healing arts . . . shall be measured by national standards.” 76 Okla. Stat. 20.1.

                                              9
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 10 of 24



causation. Defendant admitted to certain breaches of the standard of care by its staff during

labor.

         Nurse Daniel breached the standard of care when she failed to comply with the

doctor’s orders.13 Beginning late Monday evening she increased the Pitocin when she

should have decreased or stopped it and failed to contact the provider when the uterine

contractions and fetal heart tones were abnormal.14 The improper administration of Pitocin

deprived the baby of adequate oxygen in utero because of its effect on the contractions –

an excessive dose causes more frequent contractions and higher uterine pressure. The

nurse’s delay in contacting the providers, the certified midwife and Dr. Frow, the

obstetrician who delivered Baby Stokes, prevented them from timely assessing the

condition of both Mrs. Stokes and Baby Stokes. Instead, Dr. Frow was unaware that there

were any concerns regarding the fetus, as evidenced by his comment to the pediatric

neurosurgeon Dr. Bailey that “[t]he fetal heart tones were – reassuring throughout labor.”15

Dr. Frow testified that if he had been advised around 1 or 1:30 a.m. Tuesday morning about

the abnormal uterine contractions and fetal heart tones he would have made further inquiry


         13
          Although the exact parameters were not identified, when the fetal heart rate became
concerning the fetal monitor would automatically trigger an audible alarm on the computer
system. Baby Stokes’s monitor repeatedly triggered the alarm beginning Monday night, May 16,
2018, until approximately thirty minutes before his birth. The alarm was turned off repeatedly by
other CNMC medical personnel, who followed the hospital practice of verifying that a nurse was
in the room with the patient and then assuming the matter was being handled. Plaintiff’s Exhibit
23.
         14
          Nurse Daniel admitted during her deposition that she failed to comply with the doctor’s
orders in conjunction with the administration of Pitocin to Alexis Stokes. Court Exhibit 1.
         15
              Jt. Exhibit 12, p. 33.

                                               10
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 11 of 24



regarding the situation, including proximity to delivery and the effect of resuscitation

efforts, to determine whether the cesarean section crew should be called and a pediatrician

notified.

        Dr. Frow was not called until after 3 a.m. By that time the fetus had been

progressively deprived of oxygen and his condition had deteriorated. The experts, except

for Dr. McLain, 16 all agreed that by 2:30/2:40 the strip was a Category III. At that point

the baby had to be delivered or the condition of hypoxemia remedied. Neither occurred

until later.

        The baby was hypoxic when he was born and resuscitation was delayed. If Dr. Frow

had been aware of the abnormal fetal heart tones he would have asked a pediatrician to be

present at the birth in case it was necessary to attempt to resuscitate and assess the baby.

Dr. Balogun could have intubated Baby Stokes within five minutes if she had been present

when he was born. Instead, the infant was not intubated until he was 18 minutes old.

        The court concludes Baby Stokes suffered a hypoxic ischemic injury resulting from

events which occurred late in labor and from the delayed resuscitation. Although the issue

of causation was strongly contested by the government and is not free from doubt, the court

was persuaded by the testimony of plaintiff’s experts, who relied on multiple factors to

support their diagnosis of cerebral palsy and spastic quadriplegia17 due to hypoxic ischemic



        16
          The other experts were Drs. Hankins, Ward and Frow. The court found Dr. McLain to
be an entirely credible witness, but concluded that the weight of the evidence established the facts
as indicated.
        17
         It is undisputed that Baby Stokes suffers from mixed Cerebral Palsy with Spastic
Quadriparesis. Doc. #162, p. 6.
                                                11
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 12 of 24



encephalopathy.

       The infant’s first blood gas showed severe, almost lethal, acidosis.18 Acidosis is the

buildup of excess acid in the blood due to the lack of oxygen. As explained by Dr. Ward,

plaintiff’s causation expert, during each contraction the blood flow to the fetus and the

exchange of oxygen and carbon dioxide slows or stops. If the contractions are too close

together a period of oxygen deprivation begins. The tissue will not have sufficient oxygen

to continue aerobic metabolism and builds up acid. Based on the arterial blood gas results

Dr. Bailey, the neonatologist from Children’s Hospital,19 was immediately concerned about

“the asphyxia that [had] occurred” and “the effect of the lack of oxygen to the brain.” Joint

Exhibit 12, p. 28.

        Dr. Ward testified that Baby Stokes’s failure to respond to resuscitation efforts, as

reflected by his Apgar scores, was consistent with his being asphyxiated in utero for a

sustained period prior to birth. He explained that if the asphyxia in utero happens shortly

before birth, for example ten to fifteen minutes, an infant will respond very quickly to an

effective resuscitation. That did not happen, though, with Baby Stokes, despite the efforts

of the hospital staff to revive him.

       Additional testing that was done, including blood cultures, and an ultrasound and




       18
          One of the undisputed facts was that “Baby Stokes had severe metabolic acidosis at birth
as evidenced by a blood acid pH of 6.77 and a base excess of negative 24 (-24) as reported in the
first blood laboratory report available which is timed at 4:27, approximately 44 minutes after
birth.” Doc. #162, p. 6.
       19
            Dr. Bailey was provided with the infant’s arterial blood gases results.

                                                  12
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 13 of 24



MRI of Baby Stokes’s brain,20 suggest that the cause was not an infection or a genetic

abnormality. The baby’s normal size and metabolic condition upon first arriving in utero

at the hospital also indicate his injuries were not due to a placental insufficiency or

abnormality, but the result of something that occurred during labor and delivery.

       In situations like this, the evidence will rarely, if ever, be conclusive, but that is not

required. Rather, plaintiffs must ordinarily establish the elements of their claim by a

preponderance of the evidence. Plaintiffs have met their burden of proof and demonstrated

causation.21

       Plaintiffs did not, though, show by clear and convincing evidence that the conduct

of defendants’ employees rose to the level required to lift the cap on noneconomic

damages. Under 23 Okla. Stat. § 61.2,22 noneconomic damages in an action arising from

a claimed bodily injury are limited to $350,000.00 unless the fact-finder finds by clear and



       20
          At the conclusion of the trial the court asked the parties to submit the principal causation
articles or studies their witnesses had discussed. Plaintiffs submitted several articles which were
not referred to by any witness but which, they stated, appeared to be related to the causation issue.
In fairness to defendant, the court has not considered the articles as they are beyond the scope of
its request and are not part of the evidence in the case.
       21
          Defense expert Dr. Radetsky, like all the physicians, was a credible witness, but the
criteria or elements he used from “Neonatal Enchephalopathy and Neurologic Outcome” in
support of his causation opinion, were strongly contested. In addition, due to the particular
circumstances of this case the court was not persuaded by his other authorities. For example, in
“Clinical Associations with Uterine Tachysystole,” the subjects had excessive uterine
contractions, defined by the study as more than 15 contractions in 30 minutes, but it is unclear
what their resting pressure was. CNMC’s authorized upper resting pressure limit of 30 mmHg
was higher than that used by many hospitals and the 15-20 mmHg limit suggested by the FDA
package insert for Pitocin.
       22
         Plaintiffs challenge the statute on constitutional grounds. That issue is pending before
the Oklahoma Supreme Court. Until a decision issues, the court presumes the state statute is valid.

                                                 13
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 14 of 24



convincing evidence that the defendant’s acts or failures to act were in reckless disregard

for the rights of others, grossly negligent, fraudulent, or done intentionally or with malice.

Id. The conduct alleged and established here did not go beyond simple negligence. There

was no evidence of similar prior incidents involving Nurse Daniels and, while Dr. Balogun

made an error in judgment,23 there is no basis for concluding that any of the conduct that

occurred was sufficiently egregious to lift the cap.24

Life Expectancy

       The principal elements of plaintiffs’ requested damages depend on the expected

lifespan of Baby Stokes and the parties disagree as to that life expectancy.25 Plaintiff’s

experts, both the physicians and the statistician, Dr. Shott, estimated the child’s life

expectancy at between 50 and 55 years.26 Defendant’s experts on the issue, Dr. Tomasovic

and Dr. Reynolds, a statistician, estimated Baby Stokes life expectancy at 12 to 15 and 19

years, respectively.




       23
         It was evident from the audio recording of Dr. Balogun’s conversations with Dr. Bailey
that she was extremely concerned about Baby Stokes and her failure to consult the Stokes before
cancelling the transport, while erroneous, was not the result of indifference or malevolence.
       24
         No expert suggested that the delayed transfer contributed to Baby Stokes’s injuries.
CNMC medical personnel had already started cooling the infant and providing other treatment.
There is therefore no basis for concluding that Dr. Balogun’s conduct, and the delay in
transportation of Baby Stokes, contributed to his injuries.
       25
          All the experts in this case were well qualified. That has made both the causation issue
and particularly the life expectancy issue difficult.
       26
          Dr. Shott determined that if it were probable that Baby Stokes could reach a certain level
of motor functioning, then his life expectancy could extend to a total of 73.6 years.

                                                14
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 15 of 24



       The statisticians principally relied on two different databases in reaching their

conclusions. Dr. Shott used a spinal cord injury database in her analysis. The only

information Dr. Shott had about the individuals in that database was that they had high

level spinal cord injuries (Level C1 to C4),27 were not ventilator-dependent and had

survived one-year post-injury. She did know if they had other limitations which affect life

expectancy such as whether, for example, the individuals were tube fed or the extent of

their cognitive abilities.28 Dr. Shott also testified that the individuals in the spinal cord

database were tetraplegic, which meant they could not use any of their four limbs but

“[might] be okay holding their head.” Court Exhibit 2. However, as has been discussed,

Baby Stokes lacked the ability to hold his head consistently or for more than a brief than a

brief period.     Plaintiffs’ experts testified regarding the significant relationship between

head/neck control and life expectancy.

       In deriving his estimate, Dr. Reynolds mainly relied on an article regarding the

survival probabilities and life expectancies for individuals with cerebral palsy.29 The

subjects of the study were children with cerebral palsy, aged 4 years or older, who had been




       27
            Spinal cord injuries can be classified based on where on the spinal cord the damage
occurred.
       28
          Dr. Stott assumed that at least some of the individuals would be tube fed and have
cognitive dsyfunction, but she did not know the percentage.
       29
           There were enough differences between the Australian and British studies with which
plaintiffs attempted to impeach Dr. Reynolds that the court was not persuaded to disregard his
testimony.

                                               15
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 16 of 24



clients of the California Department of Developmental Services between 1983 and 2010.30

Life expectancy estimates were determined based on the participants’ characteristics,

specifically their gross motor functions (divided into categories including walking, rolling,

lifting head) and whether they were tube fed or could feed themselves.

       Considering Baby Stokes’ overall cognitive and physical abilities, his

developmental progress, including the extent of his head and trunk control, his recent

successive hospitalizations for respiratory issues,31 and the multiple opinions and rationales

of the various experts, the court concludes that Baby Stokes’ life expectancy is 22 years.

Economic Damages32

Life Care/Medical Expenses

       Plaintiffs have suggested, and defendant has not disputed, that the appropriate

measure of plaintiffs’ future life care, including medical, expenses is determined by the



       30
          Dr. Stott criticized the California database mainly on two grounds. First, its patients
were the recipients of government-provided medical care, which she stated was substandard to
the private care received by the patients in the spinal cord database. Second, the California
database included patients from the 1980’s when medical care was not as advanced as it was a
decade or two later. The court did not find either reason a sufficient basis to discount Dr.
Reynold’s opinion entirely.
       31
         The court recognizes that it is not uncommon for children in Baby Stokes’ condition to
be hospitalized. However, the successive stays were lengthy, occurred within a short period of
time and, although only one was for aspirational pneumonia, all were for respiratory illnesses,
which are a major concern for children like Baby Stokes.
       32
          Under Oklahoma law in a negligence action the measure of damages “is the amount is
the amount which will compensate for all detriment proximately caused thereby, whether it could
have been anticipated or not.” 23 Okla. Stat. § 61. While defendant disputed the amount of
damages which plaintiffs seek to recover, it did not challenge basing any recovery on projected
life care expenses in a home, rather than institutional, setting nor does it, for the most part,
challenge the specific categories of damages sought.

                                               16
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 17 of 24



scope of a life care plan. Using a life expectancy of 55 years, plaintiffs submitted a

comprehensive plan which covers Baby Stokes’s various anticipated needs, including

evaluations, medical and therapeutic treatment, equipment, supplies, medications,

attendant care, transportation, and housing renovations. Instead of submitting its own plan,

defendant reviewed plaintiffs’ life care plan. The government agreed with many of the

suggested items, but found others were not appropriate, generally on the ground that Baby

Stokes would not benefit from the item because of the degree of his impairments.

       The court has adjusted plaintiff’s plan based on its findings regarding both the life

expectancy and the child’s physical and cognitive limitations. It agrees with defendant’s

expert, Susan Riddick Grisham, that some of the included items are not warranted, such as

occupational therapy, a feeding chair, and a companion service dog.33 Others, including

some of the surgical interventions that Ms. Grisham suggested be excluded, the court has

found to be reasonably necessary expenses. The bulk of the plan’s cost is attributable to

the skilled nursing care Baby Stokes will require. The court has not discounted that item

based on the expectation that Baby Stokes will be attending school. The court’s estimated

life expectancy was premised in large part on the child’s functional disabilities, both

cognitive and motor, which do not suggest that public school will be a realistic option.

       Based on an estimated life expectancy for Baby Stokes of 22 years, the court

concludes plaintiffs’ reasonable future life care expenses will be the sum of $12,127,000,

which has been reduced to present value, as explained subsequently.



       33
            This it’s not an exhaustive list, but only a few examples.
                                                   17
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 18 of 24



       Plaintiffs are entitled to recover past medical expenses that have been paid on behalf

of Baby Stokes. Under Oklahoma law, in a personal injury action a party may recover “the

actual amounts paid for any services in the treatment of the injury party . . . . not the

amounts billed for such expenses incurred in the treatment of the party.” 12 Okla. Stat. §

3009.1(A). If there is evidence of payment, the statute authorizes the admission into

evidence of a “signed statement acknowledged by the medical provider or an authorized

representative . . . that the provider will accept the amount paid as full payment of the

obligations.” Id. Here plaintiffs offered a summary of amounts billed from May 17, 2016,

through April 2018, Plaintiff’s Exhibit 140, but failed to demonstrate that those amounts

had been paid or to otherwise satisfy the requirements of 12 Okla. Stat. § 3009.1 to allow

them to recover the amount they seek. Based on the affidavits of billing defendant

submitted, plaintiffs are, though, entitled to damages for past medical expenses in the

amount of $339,245.20. See Defendant’s Exhibits Nos. 14-20; Doc. #207, pp. 4-6.

Lost Earnings

       Baby Stokes is entitled to future lost earnings in the amount of $1,000,000, which

sum has been reduced to present value.34 Mrs. Stokes is entitled to be reimbursed for the

care she has provided Baby Stokes in the amount of $200,000.35 She also is entitled to lost


       34
            The government did not challenge the amount plaintiffs proposed as Baby Stokes’s lost
future earnings. Mr. Clark did not address Baby Stokes’s future earnings in his expert report or
his trial testimony.
       35
         In assessing Mrs. Stokes’s economic losses, defendant’s expert proposed that she be
compensated for the benefits and earnings she lost before trial, the total sum of $58,736, see
Defendant’s Exhibit 8. rather than for the care she provided for Baby Stokes. If she were paid for
both she would in effect have a double recovery.

                                               18
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 19 of 24



future earnings36 in the amount of $350,000, which sum has been reduced to present value.

This figure has been calculated based on both the estimated life expectancy of Baby Stokes

and the expectation that, although Baby Stokes will be provided with full time skilled

nursing care so that Mrs. Stokes could work part-time, she will be required to spend some

time overseeing and organizing that care.

Non-Economic Damages

       Each plaintiff is entitled to non-economic damages in the amount of $350.000. For

the reasons previously stated, the court has concluded that the cap imposed by the

applicable statute should not be lifted.

Reduction to Present Value

       The future damages which have been awarded – the costs of care for Baby Stokes

and the lost future earnings of both Baby Stokes and Mrs. Stokes – must be reduced to

present value. The court must consider both the effects of investment and inflation. Hull

v. United States, 971 F.2d 1499, 1510 (10th Cir. 1992). Plaintiffs’ expert, Dr. Horrell, and

defendant’s expert, Dr. Clark, disagreed as to the interest and inflation rates that should be

used to compute the present value of certain future damages.

       Dr. Clark applied a 1.85% net discount rate to Mrs. Stokes’s claim for lost future

income37 He derived that number by subtracting the average annual percentage increase

in private sector wages from 1960-2014 (3.93%) from the average annual yield on a


       36
            The lost earnings award takes into account both lost wages and lost benefits.
       37
            Dr. Clark did not prepare an estimate of Baby Stokes’s potential lost earnings.

                                                 19
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 20 of 24



portfolio of mixed U.S. Treasury bonds during the same period (5.78%). He applied

different net discount rates to reduce both Mrs. Stokes’s lost benefits and Baby Stokes’s

expected life care expenses to present value. He subtracted the inflation rates from the

1965-2014 average annual yield on high grade municipal bonds (5.92%) and derived net

discount rates ranging from 0 to 1.82%.

       Dr. Horrell made adjustments for inflation when calculating lost future income by

using the Consumer Price Index (“CPI”) average from 1987-2016. When estimating future

life care expenses, he used an average of CPI and medical CPI to calculate the projected

increase in medical costs (30-year average 2.61%). Dr. Horrell then applied a discount rate

for the future time period using the yields from U.S. Treasury bonds between 2017-2046

(30-year average 2.26%). The inflation rates Dr. Horrell used exceeded the low,

conservative interest rates used. See Plaintiff’s Exhibit 35.

       Both experts acknowledged that the present value calculation borders on speculation

because it requires a determination of projected future interest rates and projected inflation

rates, neither of which are really ascertainable with any degree of certainty. The court

concludes with respect to future life care costs, taking into account the current inflation

rate of medical costs, current interest rates, and the disparity between the experts’ opinions,

that a net discount rate of 0 percent is appropriate for calculating the future life care costs

in this case.38 With respect to the lost future income of both Baby Stokes and Mrs. Stokes,


       38
          The court recognizes that parity between investment interest rates and inflation rates is
not to be assumed, see Hull, 971 F.2d at 1511, and it has not done so in this case. The number
selected is between the estimated net discount rates of the parties’ experts. In making its
calculation, the court considered escalating medical costs and assumed a reasonable, but secure
                                                20
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 21 of 24



the court has reduced the damage awards to present value using a net discount rate

approximating 1 percent, which the court found to be appropriate considering the parties’

submissions, particularly the variance between the 5.78 average annual Treasury bond

yield relied upon by the government and the 2.26% average relied upon by plaintiffs.

Payment

       The damages to be awarded are, in substantial part, for life care expenses that will

be incurred in the future.      However, notwithstanding the assurance that the federal

government will be sufficiently solvent to pay those future expenses as they are incurred,

“courts cannot subject the government to ongoing [payment] obligations.” Hull, 971 F.2d

at 1505. That circumstance requires the court to consider both the reduction to present

value discussed above, and whether structural protections via a trust or otherwise should

be considered to ensure that the funds are actually used to care for the child and to avoid a

windfall to plaintiffs if Baby Stokes dies earlier than the life expectancy that is the basis

for the projected future damages.

       The court has the inherent authority to order a trust or similar relationship to ensure

the funds are used for the child’s benefit.39 Id. That inherent authority does not, however,

extend to avoiding the potential for a future windfall to the other plaintiffs in the event of


rate of return. It was not required, as plaintiffs urged, to use the Treasury Bill rate, as Jones &
Laughlin Steel Corp. v. Pfeifer, 462 U.S. 523 (1983), the case relied upon by Dr. Horrell, was not
an action brought under the FTCA. See Hull, 971 F.3d at 1510-1512.
       39
          Here, the court has no reason to doubt that the child’s parents will continue to act in
Baby Stokes’s best interests. By all accounts, they have been “hypervigilant” parents and the
chances of them acting in other than the child’s interest are sufficiently remote that no special
protection is warranted on that ground.

                                                21
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 22 of 24



Baby Stokes’s premature death. See Hull, 971 F.2d 1505. Oklahoma law, however, is

more expansive in its reach than is the court’s inherent authority in this area, and appears

to specifically contemplate protection to a defendant from the prospect of an earlier - than

- projected death and the consequent potential windfall to the child’s estate.40 It allows a

court to order future damages to “be paid in whole or in part in periodic payments rather

than by a lump-sum payment.” 23 Okla. Stat. § 9.3. The periodic payments period may

not, though, exceed seven years. If the recipient dies before the conclusion of the specified

payment period, money damages awarded for lost future earnings are continued to be paid

to the estate of the recipient of the award without reduction, while any medical payments

cease.

         Under the FTCA the United States generally is liable “in the same manner and to

the same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. “To

achieve this outcome, courts may ‘craft remedies that approximate the results contemplated

by state statutes.”’ Dixon v. United States, 900 F.3d 1257, 1262 (11th Cir. 2018) (quoting

Dutra v. United States, 478 F.3d 1090, 1092 (9th Cir. 2007)). The court concludes that,

based on Oklahoma’s statute, payment of the future life care expenses should be paid to a

trust and that the trust already established by plaintiffs, which is subject to the control and




         40
          The court recognizes the Tenth Circuit’s admonition that its determination regarding
what form or structure of damages best serves Baby Stokes’s interest should be made from his
perspective only. Hull, 971 F.3d at 1505. However, in a situation such as exists here, where the
monies are deposited in a trust and the trustee (here a bank) is directly involved in the caregiving
decisions, it does not affect the child’s interest either way for sums designated for future health
care expenses to revert to the payor in the event of the child’s untimely death.

                                                22
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 23 of 24



oversight of the District Court of Pontotoc County, State of Oklahoma, is an appropriate

vehicle. Doc. #203-1. The trust must be modified, though, in one respect --payments must

be concluded within seven, rather than fourteen years. That will affect the payment

obligations to the tortfeasor outlined in paragraphs 2.06.04b -2.06.04c. The fraction of

assets payable to the United States should decline yearly, rather than every two years, as

specified in paragraph 2.06.04b, so that at the end of seven years no amount is payable to

the government.

       Therefore, the damages award for Baby Stokes’s future life care expenses,

$12,127,000, is directed to be transferred to a trust in the form attached as Exhibit 1 to Doc.

203, with the specified modifications as indicated. The modification of the trust shall be a

pre-condition to defendant’s obligation to pay the referenced funds, and shall be

accomplished within thirty (30) days of the final resolution of this case, including any

appeals. The award will be subject to distribution as stated in the trust’s provisions, and in

the proportions indicated upon various life contingencies.41 The remainder of the damages

will be paid directly to plaintiffs in the following amounts:

Baby Stokes:           Lost future earnings - $1,000,000
                       Non-economic loss - $350,000

Alexis Stokes:         Reimbursement for past infant care - $200,000
                       Lost future earnings - $350,000
                       Non-economic loss - $350,000

Taylor Stokes:         Non-economic loss - $350,000


       41
          The court does so on the basis of the statute rather than plaintiffs’ consent, recognizing
that the court’s award differs in various ways from the conditions upon which plaintiffs’ consent
was based.
                                                23
    6:17-cv-00186-JH Document 211 Filed in ED/OK on 11/26/18 Page 24 of 24



Alexis and Taylor Stokes: Reimbursement for past medical costs - $339,245.20

Total damages: $15,066,245.20

      Accordingly, judgment is entered in favor of plaintiffs and against defendant in the

total amount of $15,066,245.20, plus costs and post-judgment interest as allowed by law.

      IT IS SO ORDERED

      Dated this 26th day of November, 2018.




                                           24
